NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MATTHEW LANE PHILLIPS,           )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No.    2D13-1238
                                 )
ROSALEA DAWN HUGHES,             )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 7, 2014.

Appeal from the Circuit Court for
Pinellas County; Amy M. Williams,
Judge.

Annette Marie Lang and Robert E.
Biasotti of Biasotti and Associates,
St. Petersburg, for Appellant.

Rosalea Dawn Hughes, pro se.



KELLY, Judge.


              Matthew Lane Phillips appeals an injunction for protection against

domestic violence entered against him based upon the petition of Rosalea Dawn

Hughes, the mother of his child. Because the trial court's finding that Ms. Hughes had
reasonable cause to believe she was in imminent danger of becoming the victim of

domestic violence was not supported by competent, substantial evidence, we reverse.

              In order for the trial court to issue an injunction for protection against

domestic violence, the party seeking the injunction must establish that he or she has an

objectively reasonable fear that he or she is in "imminent danger of becoming the victim

of any act of domestic violence." § 741.30(1)(a), Fla. Stat. (2012); see Oettmeier v.

Oettmeier, 960 So. 2d 902, 904 (Fla. 2d DCA 2007); Moore v. Hall, 786 So. 2d 1264,

1266 (Fla. 2d DCA 2001). In determining whether the victim's fear is reasonable, "the

trial court must consider the current allegations, the parties' behavior within the

relationship, and the history of the relationship as a whole." Giallanza v. Giallanza, 787
So. 2d 162, 164 (Fla. 2d DCA 2001) (citing Gustafson v. Mauck, 743 So. 2d 614, 616

(Fla. 1st DCA 1999)).

              Here, the parties have a contentious past relationship with a history of

litigation over custody and visitation issues. There has been no actual violence

between the parties and nothing in the record to show that domestic violence was

imminent. Because we conclude Ms. Hughes failed to present sufficient evidence to

establish the objective reasonableness of her fear that the danger of violence at the

hands of Mr. Phillips was "imminent," we reverse and remand with directions that the

trial court vacate the injunction. See Oettmeier, 960 So. 2d at 905; Moore, 786 So. 2d

at 1267.

              Reversed and remanded.


VILLANTI and LaROSE, JJ., Concur.




                                            -2-